DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 discloses, “wherein the medical device is an endoscope,” which fails to further limit the subject matter of the claimed tissue ablation device upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 9, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US 2013/0345670 A1), hereinafter Rajagopalan, in view of Kelly et al (US 2006/0036238 A1), hereinafter Kelly.

Regarding claim 1, Rajagopalan teaches a tissue ablation device (Fig. 4: system 300 and multiple filament elongate device 301; paragraph [0204], lines 1-5), comprising: 
	a handset (Fig. 4: controller 360 – which can be held by the operator; paragraph [0215], lines 11-14) having a motor configured to generate repetitive motion (Fig. 4: motion transfer element 335; paragraph [0214], lines 1-8), and a conductive lead configured to receive radiofrequency (RF) energy from an RF source (Fig. 4: energy 
	a sheath having a proximal end, distal end, and an opening at each of said proximal and distal ends (Figs. 4, 8A: shaft 311b; paragraph [0204], lines 5-9);
	an ablation wire having a proximal end, and a distal end configured to penetrate target tissue, said ablation wire disposed concentrically within and extending through said sheath, selectively and independently axially movable relative to said sheath, and selectively extendable through said opening at said distal end of said sheath to penetrate said target tissue (Fig. 4: shaft 311a - which has treatment element 322a at the distal end to treat tissue; paragraph [0204], lines 5-9), said proximal end of said ablation wire:
	 (i) connected to said motor and configured to receive and transmit said repetitive motion in an axial direction (Fig. 4; paragraph [0214], lines 1-8); and
	(ii) connected to said conductive lead and configured to receive and transmit RF energy to said target tissue for ablation of said target tissue (Fig. 4: treatment elements 322a, 322b - which are connected to shaft 311a; paragraph [0208] - which implies energy can be received and transmitted since it is used to treat a target area of tissue);

but fails to disclose a tissue ablation device, comprising: 
	a plurality of tines each connected to said ablation wire in proximity to said distal end of said ablation wire and configured to extend radially outwardly from said ablation wire as said plurality of tines extend beyond said distal end of said sheath, said plurality of tines configured to receive:
(iii) said repetitive motion in an axial direction from said ablation wire; and


However, Kelly, in an analogous ablation device, teaches a tissue ablation device, comprising: 
	a plurality of tines each connected to said ablation wire in proximity to said distal end of said ablation wire and configured to extend radially outwardly from said ablation wire as said plurality of tines extend beyond said distal end of said sheath (Fig. 2-4: electrode array 122; paragraph [0032], lines 2-7; paragraph [0033], lines 3-7), said plurality of tines configured to receive:
	(iii) said repetitive motion in an axial direction from said ablation wire (paragraph [0038], lines 1-5 - which describes the connection between the tines and the ablation wire, which implies the tines are configured to receive the same energy or motion which the wire receives); and
	(iv) said RF energy from said ablation wire and transmit said RF energy to said target tissue for ablation of said target tissue (paragraph [0013], lines 1-8).
Rajagopalan and Kelly are considered to be analogous to the claimed invention because both disclose medical devices for tissue treatments using energy, such as ablation. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Rajagopalan to include deployable tines, such as by adding the electrode array (122) of Kelly. Such a modification would yield predictable results, namely, to treat a larger region of tissue with RF energy. 


 
Regarding claim 4, Rajagopalan teaches the tissue ablation device of claim 2, but fails to disclose wherein said tines are axially aligned with said ablation wire when retained within said sheath and extend radially outwardly from said ablation wire to a three-dimensional configuration as said ablation wire is advanced from said working channel.
	However, Kelly teaches wherein said tines are axially aligned with said ablation wire when retained within said sheath and extend radially outwardly from said ablation wire to a three-dimensional configuration as said ablation wire is advanced from said working channel (Figs. 3, 4: electrode array 122, distal end of core wire 140; Figs. 13C, 13C-1: electrode array 122; paragraph [0033], lines 3-7; paragraph [0062], lines 4-8).

Regarding claim 9, Rajagopalan teaches wherein said motor is connected to said ablation wire and configured to generate repetitive vibrations (paragraph [0214]), but fails to teach wherein said ablation wire is configured to transfer said repetitive vibrations to said distal tip and said plurality of tines for repetitive axial displacement.
	However, Kelly teaches wherein said ablation wire is configured to transfer said repetitive vibrations to said distal tip and said plurality of tines for repetitive axial displacement (paragraph [0038], lines 1-5 – which implies the tines are configured to receive the same energy and motion as the ablation wire to which it is connected).



Regarding claim 14, Rajagopalan teaches wherein said sheath, said cannula and said ablation wire collectively define an ablation stem configured for insertion in and through a working end of a medical device and is selectively extendable through a distal opening of said working channel (Fig. 3; paragraph [0164], lines 9-15).

Regarding claim 18, Rajagopalan in view of Kelly teaches the tissue ablation device of claim 1, further comprising a fastener connecting said plurality of tines to said ablation wire, wherein said fastener is selectively removable to decouple said plurality of tines from said ablation wire upon at least one of: RF energy, and application of solvent (Figs. 3, 4: detachable junction 142; paragraph [0039], lines 3-9).

Regarding claim 20, Rajagopalan in view of Kelly teaches wherein said plurality of tines remain implanted in said target tissue following removal of said fastener and retraction of said tissue ablation device from said target tissue (Figs. 13C-13I; paragraph [0062], lines 8-13; [0065], lines 1-4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of Kelly as applied to claim 9 above, and further in view of Pansky (US 2009/0292204 A1), hereinafter Pansky.
Regarding claim 10, Rajagopalan in view of Kelly teaches the tissue ablation device of claim 9, but fails to disclose wherein said repetitive vibrations are in the range of about 5-200 Hz. 
	However Pansky teaches wherein said repetitive vibrations are in the range of about 5-200 Hz (paragraphs [0020]-[0021]). 
	Pansky is considered to be analogous to the claimed invention because it is medical apparatus which contains a vibratory transducer and a vibratable element which may be used to treat a target area of the body. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to include an element capable of producing repetitive vibrations within this frequency range in a tissue treatment device. 

Allowable Subject Matter
Claims 5-8, 11-12, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-4, 9-10, 13-14, 18, and 20 are rejected. 
Claims 5-8, 11-12, 15-17, and 19 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE NGUYEN DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 7:30AM~5PM, F 7:30AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda C. Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794